Exhibit 10.8

 

Execution Version

 

 

ACCOUNT CONTROL AGREEMENT

 

among

 

FORD CREDIT AUTO LEASE TRUST 2018-B
as Grantor

 

U.S. BANK NATIONAL ASSOCIATION,
as Secured Party

 

and

 

U.S. BANK NATIONAL ASSOCIATION,
as Financial Institution

 

Dated as of September 1, 2018

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

1

 

 

 

Section 1.1.

Usage and Definitions

1

 

 

 

ARTICLE II ESTABLISHMENT OF COLLATERAL ACCOUNT

1

 

 

 

Section 2.1.

Description of Account

1

Section 2.2.

Account Changes

2

Section 2.3.

Account Types

2

Section 2.4.

Securities Accounts

2

 

 

 

ARTICLE III SECURED PARTY CONTROL

2

 

 

 

Section 3.1.

Control of Collateral Account

2

Section 3.2.

Investment Instructions

2

Section 3.3.

Conflicting Orders or Instructions

3

 

 

 

ARTICLE IV SUBORDINATION OF LIEN; WAIVER OF SET-OFF

3

 

 

 

Section 4.1.

Subordination

3

Section 4.2.

Set-off and Recoupment

3

 

 

 

ARTICLE V REPRESENTATIONS, WARRANTIES AND COVENANTS

3

 

 

 

Section 5.1.

 

Financial Institution’s Representations and Warranties

 

3

 

Section 5.2.

Financial Institution’s Covenants

4

 

 

 

ARTICLE VI OTHER AGREEMENTS

4

 

 

 

Section 6.1.

Location of Financial Institution

4

Section 6.2.

Reliance by Financial Institution

4

Section 6.3.

Termination and Replacement of Financial Institution

4

Section 6.4.

No Petition

4

Section 6.5.

Limitation of Liability

5

Section 6.6.

Conflict With Other Agreement

5

Section 6.7.

Termination

5

 

 

 

ARTICLE VII MISCELLANEOUS

5

 

 

 

Section 7.1.

Amendment

5

Section 7.2.

Benefit of Agreement

6

Section 7.3.

Notices

6

Section 7.4.

GOVERNING LAW

6

Section 7.5.

Submission to Jurisdiction

6

Section 7.6.

WAIVER OF JURY TRIAL

7

Section 7.7.

No Waiver; Remedies

7

Section 7.8.

Severability

7

Section 7.9.

 

Headings

 

7

 

Section 7.10.

Counterparts

7

 

i

--------------------------------------------------------------------------------


 

ACCOUNT CONTROL AGREEMENT, dated as of September 1, 2018 (this “Agreement”),
among FORD CREDIT AUTO LEASE TRUST 2018-B, a Delaware statutory trust, as
grantor (the “Grantor”), U.S. BANK NATIONAL ASSOCIATION, a national banking
association, as Indenture Trustee for the benefit of the Noteholders (in this
capacity, the “Secured Party”), and U.S. BANK NATIONAL ASSOCIATION, a national
banking association, in its capacity as both a “securities intermediary” as
defined in Section 8-102 of the UCC and a “bank” as defined in Section 9-102 of
the UCC (in these capacities, the “Financial Institution”).

 

BACKGROUND

 

The Grantor is engaging in a securitization transaction in which it will issue
the Notes under an Indenture and the Secured Party will hold funds in bank
accounts for the benefit of the Noteholders.

 

The parties are entering into this Agreement to perfect the security interest in
the bank accounts.

 

The parties agree as follows:

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.                                 Usage and Definitions.  Capitalized
terms used but not defined in this Agreement are defined in Appendix 1 to the
2018-B Exchange Note Supplement, dated as of September 1, 2018 (the “Exchange
Note Supplement”), to the Second Amended and Restated Credit and Security
Agreement, dated as of July 22, 2005, as amended and restated as of December 1,
2015 (the “Credit and Security Agreement”), among the CAB East LLC and CAB West
LLC, as Borrowers, U.S. Bank National Association, as Administrative Agent, HTD
Leasing LLC, as Collateral Agent, and Ford Motor Credit Company LLC, as Lender
and Servicer, or in Appendix A to the Credit and Security Agreement.  Appendix 1
and Appendix A also contain usage rules that apply to this Agreement.  Appendix
1 and Appendix A are incorporated by reference into this Agreement.  References
to the “UCC” mean the Uniform Commercial Code as in effect in the State of New
York.

 

ARTICLE II
ESTABLISHMENT OF COLLATERAL ACCOUNT

 

Section 2.1.                                 Description of Account.  The
Financial Institution has established the following account (the “Collateral
Account”):

 

“Collection Account — U.S. Bank National Association as Indenture Trustee, as
secured party for Ford Credit Auto Lease Trust 2018-B” with account number
221272001.

 

--------------------------------------------------------------------------------


 

Section 2.2.                                 Account Changes.  Neither the
Financial Institution nor the Grantor will change the name or account number of
the Collateral Account without the consent of the Secured Party.  The Financial
Institution will promptly notify the Servicer of any changes.  This Agreement
will apply to each successor account to the Collateral Account, which will also
be a Collateral Account.

 

Section 2.3.                                 Account Types.  The Financial
Institution agrees that the Collateral Account is, and will be maintained as,
either a “securities account” (as defined in Section 8-501 of the UCC) or a
“deposit account” (as defined in Section 9-102(a)(29) of the UCC).

 

Section 2.4.                                 Securities Accounts.  If the
Collateral Account is a securities account, the Financial Institution agrees
that:

 

(a)                                 Financial Assets.  It will promptly credit
each item of property (whether cash, investment property, security, instrument
or other financial asset) delivered to the Financial Institution under the
Indenture to the Collateral Account and treat each item of property as a
“financial asset” (within the meaning of Section 8-102(a)(9) of the UCC); and

 

(b)                                 Registration and Indorsement.  It will
ensure that all financial assets (other than cash) credited to the Collateral
Account are registered in the name of the Financial Institution, indorsed to the
Financial Institution or in blank or credited to another securities account
maintained in the name of the Financial Institution and that no financial asset
credited to the Collateral Account is registered in the name of the Grantor,
payable to the order of the Grantor or specially indorsed to the Grantor unless
it has been indorsed to the Financial Institution or in blank.

 

ARTICLE III
SECURED PARTY CONTROL

 

Section 3.1.                                 Control of Collateral Account.  To
establish “control” of the Collateral Account by the Secured Party under
Sections 9-104 and 9-106 of the UCC, the Financial Institution agrees to comply
with any order or instruction from the Secured Party directing the deposit,
withdrawal, transfer or redemption of the cash or other financial assets
credited to the Collateral Account (a “Secured Party Order”) without the need
for consent by the Grantor or any other Person.

 

Section 3.2.                                 Investment Instructions.  If
(a) the Financial Institution has not received a Secured Party Order for the
investment of funds in the Collateral Account by 11:00 a.m. New York time (or
another time agreed to by the Financial Institution) on the Business Day before
a Payment Date or (b) the Financial Institution receives notice from the
Indenture Trustee that a Default or Event of Default has occurred and is
continuing, the Financial Institution will invest and reinvest funds in the
Collateral Account according to the last investment instruction received, if
any.  If no prior investment instructions have been received or if the
instructed investments are no longer available or permitted, the Indenture
Trustee will notify the Servicer and request new investment instructions, and
the funds will remain uninvested until new investment instructions are received.

 

2

--------------------------------------------------------------------------------


 

Section 3.3.                                 Conflicting Orders or
Instructions.  If the Financial Institution receives conflicting orders or
instructions from the Secured Party and the Grantor or any other Person, the
Financial Institution will follow the orders or instructions of the Secured
Party and not the Grantor or such other Person.

 

ARTICLE IV
SUBORDINATION OF LIEN; WAIVER OF SET-OFF

 

Section 4.1.                                 Subordination.  If the Financial
Institution has a security interest in the Collateral Account, the Financial
Institution agrees that the security interest will be subordinate to the
security interest of the Secured Party.

 

Section 4.2.                                 Set-off and Recoupment.  The cash,
investment property, security, instrument or other financial assets credited to
the Collateral Account will not be subject to deduction, set-off, recoupment,
banker’s lien, or other right in favor of a Person other than the Secured
Party.  However, the Financial Institution may set off (a) the customary fees
and expenses for the routine maintenance and operation of the Collateral Account
due to the Financial Institution, (b) the face amount of checks credited to the
Collateral Account but subsequently returned unpaid due to uncollected or
insufficient funds and (c) advances made to settle an investment of funds in the
Collateral Account.

 

ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 5.1.                                 Financial Institution’s
Representations and Warranties.  The Financial Institution represents and
warrants to the Grantor and the Secured Party as follows:

 

(a)                                 Enforceability.  This Agreement is the
legal, valid and binding obligation of the Financial Institution.

 

(b)                                 No Agreements with Grantor.  There are no
agreements between the Financial Institution and the Grantor relating to the
Collateral Account other than this Agreement, the Indenture and the other
Transaction Documents.

 

(c)                                  No Other Agreements.  The Financial
Institution has not entered into an agreement relating to the Collateral Account
in which it has agreed to comply with “entitlement orders” (as defined in
Section 8-102(a)(8) of the UCC) or “instructions” (within the meaning of
Section 9-104 of the UCC) of any Person other than the Secured Party.

 

(d)                                 No Limitations.  The Financial Institution
has not entered into an agreement limiting or conditioning the Financial
Institution’s obligation to comply with any Secured Party Order.

 

(e)                                  No Liens.  Except for the claims and
interests of the Secured Party and the Grantor, the Financial Institution does
not know of a lien on, or claim to, or interest in, the Collateral Account or in
the cash or other financial assets credited to the Collateral Account.

 

3

--------------------------------------------------------------------------------


 

Section 5.2.                                 Financial Institution’s Covenants.

 

(a)                                 Statements, Confirmations and Other
Correspondence.  The Financial Institution will promptly deliver copies of
statements, confirmations and correspondence about the Collateral Account and
the cash or other financial assets credited to the Collateral Account to the
Grantor and the Secured Party.

 

(b)                                 Notice of Claim.  If a Person asserts a
lien, encumbrance or claim against the Collateral Account (or in the cash or
other financial assets credited to the Collateral Account), the Financial
Institution will promptly notify the Secured Party.

 

(c)                                  Negative Covenants.  Until the termination
of this Agreement, the Financial Institution will not enter into (i) an
agreement relating to the Collateral Account in which it agrees to comply with
entitlement orders or instructions of any Person other than the Secured Party or
(ii) an agreement limiting or conditioning the Financial Institution’s
obligation to comply with Secured Party Orders.

 

ARTICLE VI
OTHER AGREEMENTS

 

Section 6.1.                                 Location of Financial Institution. 
For purposes of the UCC, New York will be the location of (i) the bank for
purposes of Sections 9-301, 9-304 and 9-305 of the UCC and (ii) the securities
intermediary for purposes of Sections 9-301 and 9-305 and Section 8-110 of the
UCC.

 

Section 6.2.                                 Reliance by Financial Institution. 
The Financial Institution is not obligated to investigate or inquire whether the
Secured Party may deliver a Secured Party Order.  The Financial Institution may
rely on communications (including Secured Party Orders) believed by it in good
faith to be genuine and given by the proper party.

 

Section 6.3.                                 Termination and Replacement of
Financial Institution.  The Financial Institution may terminate its rights and
obligations under this Agreement if the Secured Party resigns or is removed as
Indenture Trustee under the Indenture.  The Grantor may terminate the rights and
obligations of the Financial Institution if the Financial Institution ceases to
be a Qualified Institution.  No termination of the Financial Institution will be
effective until a new Collateral Account is established with, and the cash and
other financial assets credited to the Collateral Account are transferred to,
another securities intermediary who has agreed to accept the obligations of the
Financial Institution under this Agreement or a similar agreement.

 

Section 6.4.                                 No Petition.  Each party agrees
that, before the date that is one year and one day (or, if longer, any
applicable preference period) after the payment in full of (a) all Secured
Obligations, including all Exchange Notes, and any other Securities, (b) all
securities issued by the Depositor or by a trust for which the Depositor was a
depositor or (c) the Notes, it will not start or pursue against, or join any
other Person in starting or pursuing against, (i) either Titling Company or
either Holding Company, (ii) the Depositor or (iii) the Issuer, respectively,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other proceedings under any bankruptcy or similar law.  This
Section 6.4 will survive the termination of this Agreement.

 

4

--------------------------------------------------------------------------------


 

Section 6.5.                                 Limitation of Liability.

 

(a)                                 Financial Institution.  The Financial
Institution will not be liable under this Agreement, except for (i) its own
willful misconduct, bad faith or negligence or (ii) breach of its
representations and warranties in this Agreement.  The Financial Institution
will not be liable for special, indirect or consequential losses or damages
(including lost profit), even if the Financial Institution has been advised of
the likelihood of the loss or damage and regardless of the form of action.

 

(b)                                 Secured Party.  In performing its
obligations under this Agreement, the Secured Party is subject to, and entitled
to the benefits of, the terms of the Indenture that apply to the Indenture
Trustee.

 

(c)                                  Owner Trustee.  This Agreement has been
signed on behalf of the Grantor by The Bank of New York Mellon, not in its
individual capacity, but solely in its capacity as Owner Trustee of the
Grantor.  In no event will The Bank of New York Mellon in its individual
capacity or a beneficial owner of the Grantor be liable for the Grantor’s
obligations under this Agreement.  For all purposes under this Agreement, the
Owner Trustee is subject to, and entitled to the benefits of, the Trust
Agreement.

 

Section 6.6.                                 Conflict With Other Agreement.  If
there is a conflict between this Agreement and any other agreement relating to
the Collateral Account, this Agreement will govern.

 

Section 6.7.                                 Termination.  This Agreement will
terminate on the date the security interests of the Secured Party in the
Collateral Account is terminated under the Indenture and the Secured Party has
notified the Financial Institution of the termination of the security interest. 
The termination of this Agreement will not terminate the Collateral Account or
change the obligations of the Financial Institution to the Grantor relating to
the Collateral Account.

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.1.                                 Amendment.

 

(a)                                 Amendments.  The parties may amend this
Agreement:

 

(i)                           to clarify an ambiguity, correct an error or
correct or supplement any term of this Agreement that may be defective or
inconsistent with the other terms of this Agreement, in each case without the
consent of the Noteholders or any other Person;

 

(ii)                        to add, change or eliminate terms of this Agreement,
in each case, without the consent of the Noteholders or any other Person, if the
Administrator delivers an Officer’s Certificate to the Grantor, the Owner
Trustee and the Indenture Trustee stating that the amendment will not have a
material adverse effect on the Noteholders; or

 

5

--------------------------------------------------------------------------------


 

(iii)                     to add, change or eliminate terms of this Agreement
for which an Officer’s Certificate is not or cannot be delivered under
Section 7.1(a)(ii), with the consent of the Noteholders of a majority of the
Note Balance of each Class of Notes Outstanding (with each affected Class voting
separately, except that all Noteholders of Class A Notes will vote together as a
single class).

 

(b)                                 Notice of Amendments.  The Administrator
will notify the Rating Agencies in advance of any amendment.  Promptly after the
execution of an amendment, the Administrator will deliver a copy of the
amendment to the Rating Agencies.

 

Section 7.2.                                 Benefit of Agreement.  This
Agreement is for the benefit of and will be binding on the parties and their
permitted successors and assigns.  No other Person will have any right or
obligation under this Agreement.

 

Section 7.3.                                 Notices.

 

(a)                                 Notices to Parties.  Notices, requests,
directions, consents, waivers or other communications to or from the parties
must be in writing and will be considered received by the recipient:

 

(i)                           for overnight mail, on delivery or, for registered
first class mail, postage prepaid, three days after deposit in the mail properly
addressed to the recipient;

 

(ii)                        for a fax, when receipt is confirmed by telephone,
reply email or reply fax from the recipient;

 

(iii)                     for an email, when receipt is confirmed by telephone
or reply email from the recipient; and

 

(iv)                    for an electronic posting to a password-protected
website to which the recipient has access, on delivery of an email (without the
requirement of confirmation of receipt) stating that the electronic posting has
been made.

 

(b)                                 Notice Addresses.  A notice, request,
direction, consent, waiver or other communication must be addressed to the
recipient at its address stated in Schedule A to the Indenture, which address
the party may change by notifying the other parties.

 

Section 7.4.                                 GOVERNING LAW.  THIS AGREEMENT AND
THE COLLATERAL ACCOUNT WILL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAWS
OF THE STATE OF NEW YORK.

 

Section 7.5.                                 Submission to Jurisdiction.  Each
party submits to the nonexclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York State Court
sitting in New York, New York for legal proceedings relating to this Agreement. 
Each party irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or in the future have to the venue of a proceeding
brought in such a court and any claim that the proceeding was brought in an
inconvenient forum.

 

6

--------------------------------------------------------------------------------


 

Section 7.6.                                 WAIVER OF JURY TRIAL.  EACH PARTY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL
BY JURY IN LEGAL PROCEEDINGS RELATING TO THIS AGREEMENT.

 

Section 7.7.                                 No Waiver; Remedies.  No party’s
failure or delay in exercising a power, right or remedy under this Agreement
will operate as a waiver.  No single or partial exercise of a power, right or
remedy will preclude any other or further exercise of the power, right or remedy
or the exercise of any other power, right or remedy.  The powers, rights and
remedies under this Agreement are in addition to any powers, rights and remedies
under law.

 

Section 7.8.                                 Severability.  If a part of this
Agreement is held invalid, illegal or unenforceable, then it will be deemed
severable from the remaining Agreement and will not affect the validity,
legality or enforceability of the remaining Agreement.

 

Section 7.9.                                 Headings.  The headings in this
Agreement are included for convenience and will not affect the meaning or
interpretation of this Agreement.

 

Section 7.10.                          Counterparts.  This Agreement may be
executed in multiple counterparts.  Each counterpart will be an original and all
counterparts will together be one document.

 

[Remainder of Page Left Blank]

 

7

--------------------------------------------------------------------------------


 

EXECUTED BY:

 

 

FORD CREDIT AUTO LEASE TRUST 2018-B,

 

 

as Grantor

 

 

 

By:

THE BANK OF NEW YORK MELLON, not in its individual capacity but solely as Owner
Trustee of Ford Credit Auto Lease Trust 2018-B

 

 

 

By:

/s/ Esther Antoine

 

 

Name: Esther Antoine

 

 

Title:   Vice President

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

 

as Secured Party

 

 

 

By:

/s/ April E. Lancsak

 

 

Name: April E. Lancsak

 

 

Title:   Vice President

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

 

as Financial Institution

 

 

 

By:

/s/ April E. Lancsak

 

 

Name: April E. Lancsak

 

 

Title:   Vice President

 

[Signature Page to Account Control Agreement]

 

--------------------------------------------------------------------------------